                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA


DAVID PRIDE,                                :
                                            :      Case No. 19-cv-0680-JMY
               Plaintiff                    :
                                            :
        v.                                  :
                                            :
WAL-MART STORES                             :
EAST, LP, ET AL.,                           :
                                            :
               Defendants                   :


                                           ORDER

        AND NOW, this 7th day of November, 2019, upon consideration of Defendant

Sedgwick’s Motion to Dismiss (ECF No. 13), and all documents submitted in support thereof

and in opposition thereto, it is ORDERED that Defendant’s Motion is GRANTED.

        The Court DISMISSES WITH PREJUDICE Plaintiff’s claim against Defendant

Sedgwick for tortious interference with contractual relations (Count 9). The Court DISMISSES

WITHOUT PREJUDICE Plaintiff’s claims against Defendant Sedgwick for violation of the

PHRA (Counts 4-6) and FMLA (Counts 7-8).

        Plaintiff may file a second amended complaint, if desired, on or before November 21,

2019.

IT IS SO ORDERED.



                                                   BY THE COURT:

                                                   /s/ Judge John Milton Younge

                                                           Judge John Milton Younge
